Citation Nr: 1518930	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO. 09-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the reduction in the evaluation of a service-connected eye disability, to include iritis and uveitis, from 40 percent to 10 percent effective October 1, 2008, was proper.

2. Entitlement to a compensable rating for a flexion deformity of the right little finger as a residual of a right wrist laceration.

3. Entitlement to a compensable rating for residuals of a left ring finger fracture.

4. Entitlement to a compensable rating for residuals of a left middle metacarpal fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of background, the RO denied increased ratings for the Veteran's right little finger, left ring finger and left middle metacarpal fracture in January 2008 and reduced the Veteran's rating for an eye disability from 40 percent to 10 percent in July 2008, effective October 1, 2008. In August 2008 the Veteran filed a notice of disagreement as to both decisions, and the issues were combined into a single appeal in the February 2009 statement of the case.

As stated above, the RO reduced the Veteran's rating for a service-connected eye disability from 40 percent to 10 percent in a July 2008 rating decision, effective October 1, 2008. Accordingly, the first issue on appeal is whether the July 2008 rating reduction was proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). However, the Board must also determine whether an increased rating claim is included in the appeal of the rating reduction. In this case, the Veteran's August 2008 notice of disagreement expressed disagreement only with the reduction of the eye disability from 40 percent to ten percent. See 38 C.F.R. § 20.201. At no point has the Veteran indicated dissatisfaction with the formerly assigned 40 percent rating. Id. As such, the Board finds the Veteran's notice of disagreement applied only to the issue of the propriety of the rating reduction, and the issue of entitlement to an increased rating for an eye disability is not on appeal.

In several lay statements, most recently in March 2012, the Veteran has essentially argued that he is entitled to an effective date of January 2002, based on the fact that he did not begin receiving compensation for his eye disability until 2007. However, on review of the claims file, an effective date of January 1, 2002 (the first day of the first month immediately following separation from service) was in fact assigned. See 38 C.F.R. § 3.400. The reason the Veteran did not receive compensation until 2007 was not due to an incorrect effective date, but was instead because his eye condition was assigned a noncompensable rating until 2007. As such, the Board will not refer a claim for an earlier effective date.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment. Therefore, the issue of entitlement to TDIU has not been raised by the record.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for cataracts, to include as secondary to a service-connected eye disability, has been raised by the record in the Veteran's March 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. A rating decision proposing to reduce the Veteran's evaluation assigned for an eye disability was issued on May 6, 2008; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2. On July 25, 2008, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for prostate cancer residuals, from 40 percent to 10 percent, effective October 1, 2008.

3. At the time of the July 2008 rating decision, the lay and medical evidence established both objective improvement in the eye disability and that the objective improvement actually reflected an increase in the Veteran's ability to function at work and home.

4. For the entire period on appeal, the Veteran's right little finger flexion deformity has been manifested by limitation of motion, pain, flexion deformity, stiffness, weakness, cramping, and decreased grip strength; but not by loss of function to the point where amputation with prosthesis would serve equally well.

5. For the entire period on appeal, the Veteran's left ring finger fracture has been manifested by limited range of motion, locking, angular deformity, decreased grip strength, pain, and loss of function to the point where amputation with prosthesis would serve equally well; but not by deformity or amputation requiring metacarpal resection (more than one-half of the bone loss) or deformity affecting the entire left ring finger.

6. For the entire period on appeal, the Veteran's left middle metacarpal fracture has been manifested by limitation of motion, pain, numbness, stiffness, weakness, and cramping; but not by limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, extension limited by more than 30 degrees, or loss of function to the point where amputation with prosthesis would serve equally well.


CONCLUSIONS OF LAW

1. The reduction in the rating for the eye disability from 40 percent to 10 percent effective October 1, 2008, was proper. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 6003-6076 (2008).

2. The criteria for a compensable rating for a right little finger flexion deformity have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5227 (2014).

3. The criteria for an increased rating of 10 percent, but no higher, for a left ring finger fracture have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5155 (2014).

4. The criteria for a compensable rating for a left middle metacarpal fracture have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5228 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claims, VA issued a VCAA letter in September 2007, prior to the initial unfavorable adjudication in January 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Turning to the rating reduction, disagreements with a reduction in rating do not constitute an application for benefits, and as such the VCAA is inapplicable. Instead, rating reductions are governed by a separate set of notice requirements. 38 C.F.R. § 3.105(e). When a rating reduction is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared, setting forth all of the material facts and reasons for the proposed reduction. Id. The Veteran must then be notified of the contemplated action and the detailed reasons therefor, and given 60 days to present additional evidence showing that compensation should be continued at the present level. Id. The Veteran must be informed of the right to a predetermination hearing, if requested within 30 days. 38 C.F.R. § 3.105(i)(1). If additional evidence is not received and a predetermination hearing is not requested within the applicable time periods, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran. 38 C.F.R. § 3.105(e), (i).

In the present case, the rating reduction results in a reduction of compensation benefits, and therefore VA must comply with the applicable notice requirements. 38 C.F.R. § 3.105(e). A May 2008 letter informed the Veteran of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days. The letter was accompanied by a proposed rating decision outlining in detail the material facts and the reasons behind the proposed reduction. The Veteran submitted no new evidence during the 60 day period, nor was a request for a predetermination hearing submitted within the 30 day period.

As the Veteran did not submit additional evidence or request a predetermination hearing, VA properly provided written notice of the final action in the form of a July 2008 rating decision, which reduced the Veteran's rating from 40 percent to 10 percent. In that rating decision, the RO notified the Veteran of the final decision, as well as the rationales and evidence supporting it. As VA provided proper notice of the proposed rating and the right to a predetermination hearing, allowed the requisite period of time for the submission of additional evidence and notified the Veteran of the final decision, VA has satisfied the notice requirements for a rating reduction.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344(a)-(c). In this case, the Veteran was granted an increased rating of 40 percent in January 2008. The 40 percent rating was reduced to 10 percent effective October 1, 2008. As such, the Veteran's rating was in effect at the same level for approximately nine months, and thus the greater protections for benefits in effect for longer than 5 years are inapplicable in this case. See 38 C.F.R. § 3.344(c).

Finally, with respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The VLJ explained what was necessary to obtain the higher ratings. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA wrist and finger examinations in October 2007, November 2008, October 2010, April 2011, and January 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. The Veteran was provided with VA eye examinations in October 2007 and February 2008. These examinations were adequate because they were conducted by appropriate specialists, included uncorrected and corrected central visual acuity for distance and near, used Snellen's type testing, and recorded all funduscopic and ophthalmological findings. 38 C.F.R. § 4.76 (2008) [currently codified at 38 C.F.R. § 4.75(b)].

The Board notes that some of the VA examiners indicated that the claims file was not made available for review in conjunction with the examination. However, review of the claims file is not required in order for an examination to be adequate for rating purposes. Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008). Instead, the examiner need only be apprised of a sufficient number of relevant facts to render an informed opinion. Id. Further, with increased rating claims the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, an examination provided in conjunction with an increased rating claim is adequate so long as the examiner is appraised of sufficient facts so as to be able to accurately assess the current severity of the Veteran's disability.

In this case, the VA examiners all noted the Veteran's history of the injuries and his summary of the current symptomatology. The examiners then conducted thorough objective examinations of the Veteran, and noted their objective findings in the examinations reports. The Board finds that between the objective findings on examination as well as the history and symptomatology provided by the Veteran, the VA examiners were apprised of sufficient relevant facts to render an informed opinion concerning the current severity of the Veteran's disabilities. Therefore, the VA examinations are adequate despite the failure to review the claims file in conjunction with the examinations.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for a right wrist disability, a left ring finger fracture, and a left middle metacarpal fracture. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

As an initial matter, during the course of the appeal the regulations pertaining to the evaluation of eye disabilities were amended. See 73 Fed. Reg. 66,550 (November 10, 2008) (effective December 10, 2008). Generally, where laws or regulations change while a claim is pending the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).
 
The Veteran's claim was pending at the time of the 2008 amendments. However, the central issue in a rating reduction is whether the reduction at issue was proper at the time the reduction was made. The final reduction was made in a July 2008 rating decision and became effective on October 1, 2008, both of which are prior to the December 10, 2008 effective date of the amendment. See 73 Fed. Reg. 66,550 (November 10, 2008) (effective December 10, 2008). As such, the Board will examine the propriety of the rating reduction based solely on the rating criteria as they were prior to the November 2008 amendment. 

The Veteran was granted an increased rating of 40 percent for iritis and uveitis in January 2008 under Diagnostic Code 6003 by analogy to Diagnostic Code 6077, governing impairment of central visual acuity. 38 C.F.R. § 4.84a, Diagnostic Code 6003-6077 (2008); see also 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals). This 40 percent rating was assigned through the combined application of Diagnostic Code 6003 and Diagnostic Code 6077.

Under Diagnostic Code 6077, a 30 percent rating is warranted for vision in one eye that is 10/200 and vision in the other eye that is 20/40. 38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008). Under Diagnostic Code 6003, an additional rating of 10 percent is to be combined during continuance of active pathology. 38 C.F.R. § 4.84a, Diagnostic Code 6003 (2008). A minimum rating of 10 percent is required during active pathology. Id. Thus, the RO assigned a 30 percent rating for visual acuity impairment approximating the severity contemplated by one eye with 10/200 and one eye with  20/40, and then combined the 30 percent rating for impaired visual acuity with a 10 percent rating for active iritis as required by Diagnostic Code 6003. This results in a total 40 percent rating. 38 C.F.R. § 4.25.

The increased rating of 40 percent was granted based on an October 2007 VA examination. At that time, the examiner found the Veteran's right eye to have uncorrected near and far visual acuity of 20/20 and corrected near and far visual acuity of 20/20. The Veteran's left eye was found to have uncorrected near and far visual acuity of 20/400 and corrected near and far visual acuity of 20/400. The examiner noted there to be current severe iritis affecting the left eye, with heavy protein deposits and synechiae, all of which resulted in decreased vision in the left eye. The Veteran reported flare-ups of iritis lasting several months.
VA scheduled the Veteran for a second examination to reassess his condition in February 2008. The examiner found the Veteran's right eye to have uncorrected near and far visual acuity of 20/20 and corrected near and far visual acuity of 20/20. The Veteran's left eye was noted to have uncorrected near and far visual acuity of 20/30 and corrected near and far visual acuity of 20/30. The examiner noted twice yearly flare-ups lasting several weeks to several months.

Based on the February 2008 examination, the RO reduced the rating for the Veteran's eye disability to 10 percent, which is the required minimum for chronic iritis. 38 C.F.R. § 4.84a, Diagnostic Code 6003 (2008). The Veteran has repeatedly indicated that he still experiences flare-ups of his iritis that last several weeks to several months approximately twice a year. The Veteran has also repeatedly mentioned that his condition is permanent. However, the Veteran has not indicated that his visual acuity did not in fact improve as reflected in the February 2008 VA examination findings.

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. Both must be established by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. Comparing the October 2007 and February 2008 examinations, the Veteran's left eye corrected and uncorrected visual acuity improved from 20/400 to 20/30 for both near and far visual acuity. Thus, the objective medical evidence shows significant improvement in all measured areas of visual acuity with respect to the left eye, a level of improvement which the medical evidence shows has been sustained since. The Veteran's vision in both eyes no longer qualified for a compensable rating under the criteria governing central vision acuity impairment, and therefore the mandatory minimum 10 percent rating for chronic iritis was assigned. 38 C.F.R. § 4.84a, Diagnostic Code 6003 (2008). As a result, an objective improvement in the disability level has been shown.

Further, in light of the objective nature of the visual acuity rating criteria, the drastic improvement in vision also reflects an improvement in the ability to function under the ordinary conditions of life a work. An objectively measured increase in visual acuity inherently implies an improvement in everyday functioning, as it directly reflects an increased ability to see. As noted above, the Veteran has not argued that his visual acuity did not improve as reflected in the February 2008 medical report, instead indicating that he continued to have flare-ups with similar regularity as before. However, as noted above the basis of the Veteran's rating, as reflected by the assigned Diagnostic Code of 6003-6077, is impairment of visual acuity. Thus, the lay and medical evidence reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21.

In summary, the evidence supports a finding that the rating reduction for the Veteran's eye disability from 40 percent to 10 percent rating effective October 1, 2008, was proper. See 38 C.F.R. § 3.105(e), 4.84a, Diagnostic Code 6003-6077 (2008). As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For the reasons stated, the claim for a restoration of a 40 percent rating for an eye disability is denied.

III. Increased Scheduler Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.
If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

The Veteran contends he is entitled to increased ratings for his right little finger flexion deformity, left ring finger fracture, and left middle metacarpal fracture. The Board will address each claim in turn, applying the general legal framework above.

A. Right Little Finger

The Veteran's right little finger flexion deformity disability, which was found to be a residual of the right wrist laceration, is rated under Diagnostic Code 5299, for the Veteran's unlisted flexion deformity, and is rated by analogy to Diagnostic Code 5227, covering ankylosis of the ring or little finger. 38 C.F.R. § 4.71a, Diagnostic Code 5227. Different ratings are available for the dominant (major) and non-dominant (minor) side. 38 C.F.R. § 4.65. Here, the medical evidence reflects the Veteran is right-hand dominant, and therefore the ratings for the major side must be considered.

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the little finger. Id. No higher ratings under Diagnostic Code 5227 are possible. As the maximum allowable rating is a noncompensable one, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5227. As such, a higher rating for a right little finger flexion deformity based on ankylosis of the little finger is not warranted. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The medical evidence does not reflect that the Veteran has ankylosis affecting any other digits of the right hand. 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223. There is no evidence that the Veteran's disability results in loss of use of the hand or that the right little finger flexion deformity causes limitation of motion of any other digits. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.

It must also be considered whether an evaluation by analogy to amputation is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note. However, none of the four VA examiners in this case indicated that the remaining function in the right little finger was so reduced that the Veteran would be equally well served by amputation with prosthesis. Indeed, the most recent January 2013 VA examiner specifically found that this was not the case with respect to the right little finger flexion disability. VA treatment records are silent for any opinions indicating that the Veteran's would be equally well served by amputation of the right little finger. As such, the preponderance of the evidence is against a finding that a higher rating for the Veteran's right little finger flexion deformity is warranted based on amputation. 38 C.F.R. § 5156.

The Veteran also has a right wrist scar, raising the issue of whether a higher rating is possible under any applicable scar ratings. 38 C.F.R. § 4.118, 7800-7805. However, the Veteran is already service connected separately for a right wrist scar under Diagnostic Code 7802. Therefore, the symptoms and functional impairment attributable to the Veteran's right wrist scar are already fully contemplated by the currently assigned rating for that disability, and to assign an additional or higher rating for the right little finger flexion deformity based on symptomatology associated with the right wrist scar would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of limited range of motion, an inability to fully straighten his right little finger, pain, numbness and cramping, which he is competent to report. Jandreau, 492 F.3d 1372. However, even after taking these statements and the current limitation of motion into account, none of the VA examiners found that the Veteran would be better served by amputation of the right little finger. As such, the Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a compensable rating for the Veteran's service-connected right little finger flexion deformity. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left Ring Finger Fracture

The Veteran's left ring finger disability is rated under Diagnostic Code 5299, for the Veteran's unlisted left ring finger fracture, and is rated by analogy to Diagnostic Code 5227, covering ankylosis of the ring finger. 38 C.F.R. § 4.71a, Diagnostic Code 5227. As noted above, the medical evidence reflects the Veteran is right-hand dominant, and therefore the ratings for the minor side must be considered.

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring finger. Id. No higher ratings under Diagnostic Code 5227 are possible. As the maximum allowable rating is a noncompensable one, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5227. As such, a higher rating for a left ring finger fracture is not warranted. Id.

However, the Board does find that a higher rating for the Veteran's left ring finger fracture is warranted by analogy to amputation. As noted above, ankylosis of a single digit can be rated by analogy to the amputation codes applicable to that digit. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note. Here, the Veteran has indicated, and the medical evidence shows, that he has a substantial deformity of his left ring finger as a result of his fracture. The November 2011 VA examiner indicated an angular deformity of the left ring finger at an angle of 35 degrees. The October 2007 examiner noted decreased strength in the left ring finger specifically. 

While the Board notes that none of the examiners noted that so little function remained in the left ring finger that the Veteran would be equally served by amputation, with the January 2013 examiner specifically finding this not to be the case, in light of the severity of the deformity of the left ring finger and the Veteran's lay statements, the Board finds that the Veteran's overall disability picture more nearly approximates the level of severity contemplated by a 10 percent rating for amputation of the ring finger. 38 C.F.R. § 5155. 

However, a higher rating of 20 percent is not warranted. The VA examiners, and specifically the April 2011 examiner, noted that the Veteran's angular deformity begins at the proximal interphalangeal joint (PIP joint). A 10 percent rating for amputation of the ring finger directly contemplates amputation at the PIP joint of the finger, and thereby loss of use of the finger from the PIP joint forward. A 20 percent rating for amputation of the ring finger requires metacarpal resection (more than one-half of the bone lost), thus contemplating a disability that affects the finger below the PIP joint, if not the entirety of the finger. As the Veteran's deformity begins at the PIP joint, and thus affects the finger from that point on, the Board finds the Veteran's overall disability picture more nearly approximates the 10 percent rating assigned herein. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note, Diagnostic Code 5155.

No further higher or alternative ratings under different Diagnostic Codes can be applied in this case. The medical evidence does not reflect that the Veteran has ankylosis affecting any other digits of the left hand. 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223. Although the Board notes that the Veteran is service connected for a left middle metacarpal fracture under Diagnostic Code 5226, covering ankylosis of the long finger, all of the VA examination reports and treatment records reflect that the Veteran has range of motion in the left long finger, and therefore the joint is not ankylosed for VA purposes. Id. There is no evidence that the Veteran's disability results in loss of use of the hand or that the left ring finger fracture causes limitation of motion of any other digits. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an increased rating of 10 percent, but no higher, for the Veteran's left ring finger fracture is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5299-5155.

C. Left Middle Metacarpal Fracture

The Veteran's left middle metacarpal fracture disability is rated under Diagnostic Code 5299, for the Veteran's unlisted residuals of a left middle metacarpal fracture, and is rated by analogy to Diagnostic Code 5226, covering ankylosis of the long finger. 38 C.F.R. § 4.71a. 
However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

Here, the Veteran is service-connected for a left middle metacarpal fracture. VA examination reports and treatment records, as well as the Veteran's lay statements, indicate that the left middle metacarpal fracture is characterized by limitation of motion, and there is no evidence, lay or medical, indicating that the Veteran's long finger is characterized by ankylosis. In light of that fact, the Board finds it is more appropriate to rate the Veteran under Diagnostic Code 5228 for limitation of flexion of the index or long finger as opposed to ankylosis of the index or long finger, as the criteria for limitation of flexion more accurately reflect the Veteran's noted symptomatology. Therefore, in evaluating the Veteran's claims, the Board will first address the rating criteria under Diagnostic Code 5528, followed by any further applicable diagnostic criteria.

Under Diagnostic Code 5228, a noncompensable rating is warranted for limitation of motion of the long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension limited to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5228. A 10 percent rating is warranted for limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or extension limited by more than 30 degrees. Id. The medical evidence reflects the Veteran is right-hand dominant, and therefore the ratings for the minor side must be considered. 38 C.F.R. § 4.65.

Based on the objective medical evidence of record, the preponderance of the evidence is against a finding that a compensable rating is warranted for the Veteran's left middle metacarpal fracture. The Veteran has stated that his left middle metacarpal fracture is characterized by limitation of motion, weakness, stiffness, numbness, pain and cramping, all of which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with several VA examinations. The October 2007, November 2008, April 2011, and January 2013 VA examiners all found there to be either no gap between the fingertip and the proximal transverse crease of the palm or that the gap present was less than one inch. All of the examiners also noted that the Veteran either had full extension of his left long finger or that extension was not limited to more than 30 degrees. VA treatment records are silent for any notations of a gap between the fingertip and the proximal transverse crease of the palm that exceeded one inch or a limitation of extension of more than 30 degrees. Based on the medical evidence of record, a compensable rating for the left middle metacarpal fracture is not warranted in this case, as at no point during the current appeal has the Veteran's limitation of motion met or approximated the level of limitation contemplated by a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5228.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5226, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left long finger, it is clearly not ankylosed. The medical evidence does not reflect that the Veteran has ankylosis affecting any other digits of the left hand, as all of the VA examiners have noted that the Veteran is able to move his left ring finger and the current rating for amputation is assigned by analogy only. 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223. There is no evidence that the Veteran's disability results in loss of use of the hand or that the left middle metacarpal fracture causes limitation of motion of any other digits. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.

It must also be considered whether an evaluation as amputation is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note. However, none of the VA examiners in this case indicated that the function in the left long finger was so reduced that the Veteran would be equally well served by amputation, with the January 2013 VA examiner specifically finding that this was not the case. VA treatment records are silent for any opinions indicating that the Veteran would be equally well served by amputation of the left long finger. As such, the preponderance of the evidence is against a finding that a higher rating for the Veteran's left middle metacarpal fracture is warranted based on the criteria governing amputation of the long finger. 38 C.F.R. § 4.71a, Diagnostic Code 5154.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of limitation of motion, weakness, stiffness, numbness, pain and cramping, which he is competent to report. Jandreau, 492 F.3d 1372. However, none of the VA examiners noted further loss of function or range of motion after repetitive testing due to fatigue, incoordination, weakness or any other factors, nor that these additional factors so reduced functional of the left long finger that the Veteran would be equally served by amputation. As such, the Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a compensable rating for the Veteran's service-connected left middle metacarpal fracture. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Right Little Finger Flexion Deformity

The first Thun element is not satisfied here. The Veteran's right little finger disability is manifested by limitation of motion, pain, flexion deformity, stiffness, weakness, cramping, and decreased grip strength. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5227. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's right little finger disability as the rating criteria describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

B. Left Ring Finger Fracture

The first Thun element is not satisfied here. The Veteran's left ring finger fracture is manifested by limited range of motion, locking, angular deformity, decreased grip strength, pain, and loss of function to the point where amputation with prosthesis would serve equally well. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5155. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as angular deformity, they are inherently contemplated by the currently assigned rating, as the Veteran's 10 percent rating contemplates a disability beginning at the PIP joint of the ring finger. See 38 C.F.R. § 4.71a, Diagnostic Code 5155. In short, there is nothing exceptional or unusual about the left ring finger fracture as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

C. Left Middle Metacarpal Fracture

The first Thun element is not satisfied here. The Veteran's left middle metacarpal fracture is manifested by limitation of motion, weakness, stiffness, numbness, pain and cramping. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5528. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as numbness, stiffness and cramping, they are inherently contemplated by the criteria. The Veteran has indicated that the symptoms affect his ability to move his left long finger, which is taken into account by the rating formula in the form of limitation of motion measurements. In short, there is nothing exceptional or unusual about the Veteran's left long finger disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

D. Johnson v. McDonald Considerations

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for bilateral knee disabilities, a low back disability, an eye disability, a left long finger disability, a left ring finger disability, a right little finger disability, and a right wrist scar. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left long, left ring, and right little finger disabilities combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The reduction in rating of a service-connected eye disability, to include iritis and uveitis, from 40 percent to 10 percent effective October 1, 2008, was proper.

Entitlement to a compensable rating for a flexion deformity of the right little finger as a residual of a right wrist laceration is denied.

Entitlement to an increased rating of 10 percent, but no higher, for residuals of a left ring finger fracture is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable rating for residuals of a left middle metacarpal fracture is denied. 



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


